Appeal from an award by the State Industrial Board of disability compensation and death benefits to the widow of the deceased employee. The employer, engaged in the casualty insurance business, did not carry workmen’s compensation insurance. Deceased was employed as an investigator and adjuster. Sixteen others were employed in the same capacity, and about ten of them used automobiles in the regular course of their employment with the consent and knowledge of the employer. An allowance was made for the use of such machines. Decedent did not use an automobile, but met his death from an accident arising out of and in the course of his employment. The Board held that the business of the employer came within the provisions of group 18 of subdivision 1 of section 3 of the Workmen’s Compensation Law. Award affirmed, with costs to the State Industrial Board. (Matter of Fuller v. Title Guarantee & Trust Co., 223 App. Div. 173; leave to appeal denied, 230 id. 795; Matter of Dispenza v. John Hancock L. Ins. Co., 238 id. 885.) Hill, P. J., Bliss, Heffernan and Foster, JJ., concur; Crapser, J., dissents and votes to reverse the award and to dismiss the claim as not coming within section 3, subdivision 1, group 18, of the Workmen’s Compensation Law.